t c memo united_states tax_court carlos a arizaga petitioner v commissioner of internal revenue respondent docket no filed date carlos a arizaga pro_se lori a amadei for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a tax_deficiency of dollar_figure a late-filing addition_to_tax of dollar_figure under sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the principal issue for decision is whether petitioner is entitled to business-expense deductions in excess of the amounts allowed by respondent we hold that he is entitled to a portion of the disputed deductions but we will sustain an addition_to_tax and penalty in amounts to be determined findings_of_fact the parties submitted before trial a partial stipulation of settled issues and a stipulation of facts we incorporate the stipulation of settled issues the stipulation of facts and the related exhibits by this reference petitioner resided in california when he filed his timely petition with this court during petitioner operated two distinct businesses as sole proprietor- ships the first number one income_tax engaged in preparation of income_tax returns for latino customers the second el papapollo restaurant was a peru- vian restaurant petitioner operated these two businesses in separate spaces in the same strip mall the principal issues in dispute involve the deductions he claimed in connection with the restaurant unless otherwise indicated all statutory references are to the internal_revenue_code code as amended and in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioner started the restaurant business on date he originally planned that it would be a chicken rotisserie but that would have required that he purchase a very expensive new oven so he changed gears and focused on the cuisine of peru the country in which he was born and attended university petitioner had a full-time job with his tax-return-preparation business and he could devote only a few hours a day to the restaurant he hired jose kanashiro as a part-time chef and also hired a dishwasher and at least one waitress he paid all of them in cash his then-girlfriend kept the books and did some manual work in the restaurant she later left him and took some of the business records with her the restaurant failed and closed in or on date petitioner filed late his federal_income_tax return for one week later he filed an amended_return which the irs processed as his return this return included two schedules c profit or loss from business peti- tioner reported his income and expenses from el papapollo restaurant on sched- ule c-2 he testified that he prepared this schedule using the dollar amounts that his ex-girlfriend in her capacity as el papapollo’s bookkeeper had furnished him on this schedule c-2 petitioner reported gross_receipts from customers of dollar_figure he reported no cost_of_goods_sold on line thus his reported gross_profit was exactly equal to his gross_receipts on line he reported supplies of dollar_figure the irs disallowed this deduction in its entirety for lack of substantiation petitioner provided no documentation at trial to substantiate this deduction explaining that his ex-girlfriend had absconded with most of the restaurant’s records he credibly testified however that these supplies included the food and other items that should have gone into his cost_of_goods_sold petitioner reported no wages on line of the schedule c-2 instead he claimed a deduction of dollar_figure for contract labor the irs disallowed this deduc- tion in its entirety for lack of substantiation petitioner provided no documenta- tion at trial to substantiate this deduction he credibly testified however that this represented the cash compensation he had paid his cook his dishwasher and his waitress on line of the schedule c-2 petitioner claimed a deduction of dollar_figure for advertising the irs disallowed this deduction in its entirety for lack of substantia- tion the only relevant evidence that petitioner submitted at trial was a copy of a full-page advertisement from the local spanish-language newspaper featuring a photograph of petitioner his then-girlfriend and jose kanashiro urging people to dine at el papapollo petitioner testified that this ad ran monthly for at least part of and cost up to dollar_figure per month the irs allowed in connection with the restaurant petitioner’s claimed de- ductions for utilities telephone alarm system repairs and office expenses re- spondent initially disallowed petitioner’s claimed deduction of dollar_figure for rent but before trial conceded this deduction in full when petitioner produced the lease respondent initially disallowed petitioner’s claimed deduction of dollar_figure for taxes and license fees but conceded all but dollar_figure of this deduction before trial the par- ties have also stipulated that petitioner for is entitled to a standard_deduction of dollar_figure and a personal_exemption of dollar_figure opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct rule a 290_us_111 the taxpayer must establish his entitlement to deductions allowed by the code and substantiate the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact see sec_7491 ii expense deductions taxpayers must maintain sufficient records to establish their claimed de- ductions retain these records for as long as the contents may become material and keep these records available for inspection sec_6001 sec_1_6001-1 e in- come tax regs in certain circumstances the court may approximate the amount of an expense if the taxpayer proves it was incurred but cannot substantiate the ex- act amount 39_f2d_540 2d cir but the taxpayer must provide some basis for such an estimate 85_tc_731 the failure to keep and produce appropriate records counts heavily against a taxpayer’s attempted proof rogers v commis- sioner tcmemo_2014_141 at none of the deductions at issue is subject_to the heightened substantiation requirements of sec_274 respondent concedes that petitioner conducted a restaurant business during and has allowed as deductions most of the expenses that petitioner incurred in operating his restaurant petitioner necessarily incurred labor costs for his cook his dishwasher and a waitress as well as cost_of_goods_sold for the food he served in the absence of adequate documentation we will estimate these expenses under the cohan_rule bearing heavily against petitioner because of his failure to maintain adequate_records see cohan f 2d pincite 245_f2d_559 5th cir noting that trial courts have considerable latitude in making estimates of amounts probably spent in the light of accepted practice amongst law-abiding businessmen of moral standing considering the nature and kind of records which might reasonably be kept for such expendi- tures we conclude that respondent properly disallowed petitioner’s claimed de- ductions of dollar_figure for supplies and dollar_figure for contract labor and find that no deduction should be allowed in either of those categories however upon careful review of the entire record and our evaluation of petitioner’s credibility we con- clude that he is entitled to a deduction of dollar_figure for cost_of_goods_sold and a de- duction of dollar_figure for wages for in connection with his restaurant see musa v commissioner tcmemo_2015_58 at applying cohan_rule and allowing compensation deduction on the basis of credible testimony from restaurant own- er’s workers heinbockel v commissioner tcmemo_2013_125 at applying cohan_rule and allowing deduction for cost_of_goods_sold equal to of gross_receipts in support of his claimed deduction of dollar_figure for advertising expenses peti- tioner introduced a copy of a full-page ad that ran monthly in the local spanish- language newspaper he produced no evidence of what he paid for this ad but testified that it ran for most of the year and cost up to dollar_figure per month upon review of this advertisement and our evaluation of petitioner’s credibility we conclude that he is entitled to a deduction of dollar_figure for advertising for in connection with his restaurant see rodriguez v commissioner tcmemo_2009_22 97_tcm_1090 applying cohan_rule and allowing de- duction for advertising expenses on the basis of credible testimony respondent allowed all but dollar_figure of petitioner’s claimed deduction of dollar_figure for taxes and license fees in an effort to substantiate the balance of the claimed deduction petitioner produced evidence that he had paid dollar_figure for a business permit in date because petitioner is a cash-basis taxpayer and paid this fee in it is not a deductible expense for we accordingly sustain respondent’s disallowance of the balance of this deduction iii addition_to_tax and penalty a sec_6651 sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or a fraction thereof for which there is a failure_to_file the return not to exceed in the aggregate petitioner did not file his federal_income_tax return due for filing on date until date he produced no evidence that this three-year delay in filing was due to reasonable_cause and not due to willful neglect see sec_6651 we will accordingly sustain an addition_to_tax in an amount to be determined for failure_to_file timely his return b sec_6662 sec_6662 imposes a penalty upon the portion of any underpayment attributable to among other things negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to com- ply with the tax laws and disregard includes any careless reckless or inten- tional disregard sec_6662 negligence also includes any failure to keep ade- quate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 aff’d 792_f3d_1146 9th cir with respect to an individual taxpayer’s liability for a penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that im- position of a penalty is appropriate 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect ibid see rule a welch v helvering u s pincite we find that respon- dent has discharged his burden of production by showing that petitioner failed to keep adequate_records see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer ibid petitioner’s primary occupation was preparing federal_income_tax returns for customers of his schedule c-1 business he had considerable experience pre- paring tax returns knew that entries on a return must be properly substantiated and knew that records must be kept to document those entries although he may have honored these principles when representing others he was clearly negligent when preparing and filing his own return for we will accordingly sustain an accuracy-related_penalty in an amount to be determined to reflect the foregoing decision will be entered under rule on his return petitioner claimed a standard_deduction of dollar_figure and one personal_exemption of dollar_figure because of a transcription error the irs mistakenly reduced these two amounts in the notice_of_deficiency respondent conceded these issues before trial stipulating that petitioner is entitled to a stan- dard deduction of dollar_figure and one personal_exemption of dollar_figure needless to say petitioner is not liable for any penalty on account of this error by the irs
